CINCINNATI  FINANCIAL  CORPORATION

Mailing Address:                  P.O. BOX 145496

CINCINNATI, OHIO  45250-5496

(513) 870-2000













Exhibit 10.1

Summary of Cincinnati Financial Corporation

Named Executive Officer Annual Compensation




On November 18, 2005, the compensation committee of the board of directors of
Cincinnati Financial Corporation granted increases in 2006 annual base salaries
and awarded 2005 cash bonuses to the below named officers, who are the named
executive officers in the Proxy Statement for the company's 2005 Annual Meeting
of Shareholders.  The bonuses are for the past efforts and services of these
officers on behalf of the company while the salary increases provide for future
services and for the benefits to the company as a result of these services.




As described in the charter for the compensation committee, the committee
evaluates the performance of the chief executive officer and other management in
light of the company's goals and objectives and establishes compensation levels
for the chief executive officer and other management. In determining 2006 base
salaries and 2005 bonuses, the committee considered, among other factors it
deemed appropriate, the compensation of management of comparable companies, the
compensation of management in prior years, the company’s performance and
shareholder return. See the Report of the Compensation Committee in the Proxy
Statement for the company’s 2005 Annual Meeting to Shareholders for a more
detailed discussion of the compensation philosophy. Salaries may be changed at
any time at the discretion of the compensation committee and/or board of
directors of the company.




These salaries and bonuses do not include short-term and long-term incentive
compensation amounts under shareholder-approved performance-based plans, the
company’s contributions to defined contribution plans, the company’s
contributions to other employee benefit programs on behalf of the named
executive officers or any other form of compensation.

 

   

Annual

Compensation

Named Executive Officer

 

 

Salary

Bonus

John J. Schiff, Jr.

Chairman, President and Chief Executive Officer

Cincinnati Financial Corporation

2006*

2005**

2004

2003

 

$775,000

699,643

673,314

645,865

–

$425,750

325,438

287,912

James E. Benoski

Vice Chairman and Chief Insurance Officer

Cincinnati Financial Corporation

2006*

2005**

2004

2003

 

$429,363

385,000

356,637

340,941

–

$366,438

297,938

250,412

Jacob F. Scherer, Jr.

Senior Vice President

The Cincinnati Insurance Company

2006*

2005**

2004

2003

 

$364,344

322,632

308,451

286,852

–

$325,474

259,832

221,109

Kenneth W. Stecher

Chief Financial Officer and Senior Vice President, Secretary, Treasurer

Cincinnati Financial Corporation

2006*

2005**

2004

2003

 

$407,807

364,323

329,501

312,629

–

$266,683

200,143

140,117

Thomas A. Joseph

Senior Vice President

The Cincinnati Insurance Company

2006*

2005**

2004

2003

 

$319,752

306,752

288,550

270,053

–

$226,071

185,620

142,166

*

2006 Salary is the salary awarded by the compensation committee on November 18,
2005.

**

2005 Salary is the estimated base salary as of January 1, 2005.









